—Judgments, Supreme Court, New York County (Felice Shea, J.), rendered December 12, 1997, convicting defendant, after a jury trial, of three counts of criminal sale of a controlled substance in the third degree and three counts of criminal sale of a controlled substance in or near school grounds, and also convicting him, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to seven concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility. The observing officer, who had an ample opportunity to view defendant as he made a series of drug sales to apprehended buyers, made a prompt and reliable identification of defendant. Concur — Nardelli, J.P., Tom, Mazzarelli, Lerner and Buckley, JJ.